UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4825


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO TEXIDORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00179-MOC-1)


Submitted:   June 10, 2014                  Decided:   June 17, 2014


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roberto       Texidore          appeals        the     six-month        sentence

imposed upon the district court’s revocation of his supervised

release.        Texidore        alleges         that       his     sentence      is    plainly

unreasonable.       For the following reasons, we affirm.

              In reviewing a sentence imposed after revocation of

supervised     release,        we    “take[]         a    more     deferential        appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for [G]uidelines sentences.”                                 United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).                     Thus, we will affirm a supervised

release revocation sentence if it is not plainly unreasonable.

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).

              The first step is to determine “whether the sentence

is unreasonable.”           United States v. Crudup, 461 F.3d 433, 438

(4th   Cir.    2006).         Only       if    the       sentence    is    procedurally      or

substantively       unreasonable          will       the     inquiry       proceed     to   the

second   step,      which     is    to    determine         “whether      the    sentence    is

plainly unreasonable.”              Id. at 439.            A sentence is procedurally

reasonable     if     the     district         court      has    considered      the    policy

statements      contained           in    Chapter          Seven     of    the    Sentencing

Guidelines      and     the     applicable           18     U.S.C.        § 3553(a)     (2012)

factors, Crudup, 461 F.3d at 440, and has adequately explained

the sentence chosen, though it need not explain the sentence in

                                                2
as     much    detail         as     when      imposing         the      original       sentence.

Thompson,        595     F.3d       at       547.       A    sentence      is        substantively

reasonable if the district court states a proper basis for its

imposition of a sentence up to the statutory maximum.                                        Crudup,

461 F.3d at 440.

               We   conclude         that      Texidore’s          six-month          sentence      is

reasonable.         A review of the record confirms that the district

court considered the advisory policy statement range and the

applicable § 3553(a) factors and stated a proper basis for the

sentence imposed.             See United States v. Rivera-Santana, 668 F.3d

95, 105 (4th Cir. 2012) (recognizing that court “will credit an

articulation           [of     the       §     3553(a)        factors]          as     clear     and

appropriate, when the reasons [given by the district court] can

be     matched      to    a     factor        appropriate          for    consideration          and

tailored       to   the       defendant’s           situation”)          (internal       quotation

marks    omitted).

               Here,      the       district         court’s       stated       rationale        for

Texidore’s sentence was adequate.                           In this regard, a sentencing

court need only “set forth enough to satisfy the appellate court

that    [it]     has     considered           the       parties’      arguments        and    has    a

reasoned      basis      for       exercising       [its]      own    legal      decisionmaking

authority.”         Rita v. United States, 551 U.S. 338, 356 (2007).

Thus, for each sentence, the “court must place on the record an

individualized assessment based on the particular facts of the

                                                    3
case before it.”        United States v. Lynn, 592 F.3d 572, 576 (4th

Cir. 2010) (internal quotation marks and citations omitted); see

United States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010)

(noting that, “[w]hen imposing a sentence within the Guidelines,

. . . the explanation need not be elaborate or lengthy”).

            We conclude that the district court made clear its

reasons    for    imposing      Texidore’s   sentence      and    the    §   3553(a)

factors it found relevant to the sentence.                  Moreover, the need

for    explanation      was   diminished     both    by    the    fact   that    the

district court imposed a within-Guidelines sentence and the fact

that the district court was imposing sentence on a revocation

matter.     See Rita, 551 U.S. at 356 (“[W]hen a judge decides

simply to apply the Guidelines to a particular case, doing so

will not necessarily require lengthy explanation.”); Thompson,

595 F.3d at 547 (“A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing

a post-conviction sentence . . . .”).

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral    argument    because      the    facts   and   legal

contentions      are   adequately    presented      in    the    materials     before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                        4